     Case: 1:19-cv-00692 Document #: 32 Filed: 11/05/19 Page 1 of 1 PageID #:138

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Kenneth E. Hare
                                   Plaintiff,
v.                                                     Case No.: 1:19−cv−00692
                                                       Honorable John J. Tharp Jr.
ProPublica Illinois, et al.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 5, 2019:


        MINUTE entry before the Honorable Sidney I. Schenkier: Status hearing held. The
parties report on the status of discovery. The matter is set for a status hearing with the
magistrate judge on 1/8/2020 at 9:00 a.m. Mailed notice. (cc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
